Citation Nr: 1439728	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978 and from October 1981 to October 1997.  The Veteran had active service in the Persian Gulf Theater of Operations.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the RO.

The Board remanded the case in March 2013 and March 2014 for additional development of the record.  The matter is again before the Board for the purpose of further review.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that his current skin condition is due to his active service in the Persian Gulf area.  

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability" defined as an undiagnosed illness.  The signs and symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs and symptoms involving skin.  38 C.F.R. § 3.317.  The disability must be "chronic," manifest to a compensable degree, and not be attributed to any known clinical diagnosis.  Id.  

Here, the VA treatment records serve to document the Veteran's complaints of having a rash on his neck, truck and elbows.  

The Veteran was afforded a VA examination in October 2012, and VA medical opinions were provided in April 2013 and April 2014 as to the nature and etiology of any claimed skin condition.  

The VA medical examiners determined that the "itchiness" the Veteran experienced was not due to his diagnosed tinea versicolor.  The April 2013 examiner provided that she could "not diagnose a skin problem from the mention of a 'repeating type rash on the elbows in the spring season.'"  

The April 2014 VA examiner indicated that the itchiness might be due to dermatitis, but did not render a diagnosis or specify whether the itchiness and/or rashes were actually contact dermatitis.  

As such, the Board finds that an examination is necessary to determine whether the signs and symptoms involving the Veteran's skin are attributable to a known clinical diagnosis, and if not, whether they are chronic and manifested to a compensable degree.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed skin condition.  

The VBMS and Virtual VA electronic claims file BOTH should be made available to the examiner for review in connection with his or her evaluation.  

A detailed history should be elicited from the Veteran.  

The examiner should then provide the following opinions:

A)  Whether, by history, physical examination, and laboratory tests, can the Veteran's claimed rash and/or itchiness be attributed to a known clinical diagnosis?  

B)  If the Veteran's current rash and/or itchiness CANNOT be attributed to a known clinical diagnosis:

i)  Has the rash/itchiness existed for 6 months or more, to include intermittent episodes of improvement and worsening over a 6 month period? 

ii)  Is at least 5 percent of the entire body or 5 percent of the exposed body affected; or is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required?

B) If the claimed rash/itchiness CAN be attributed to a known clinical diagnosis:

i)  Whether it is at least as likely as not (a 50 percent probability or greater) that the skin disability had its clinical onset during service or otherwise was related to an event or incident in service, to include several episodes of contact dermatitis treated during service after diesel fuel spills in December 1976, February and March 1983, and April 1985, or an infected cyst or furuncle of the left axilla in September 1985.  

The examiner should also be made aware that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

